An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA14-248
                        NORTH CAROLINA COURT OF APPEALS

                              Filed:    19 August 2014


IN THE MATTER OF:

       K.R.M., K.A.L.M.,                        Cumberland County
        Minor Juveniles.                        Nos. 10 JT 89-90




       Appeal by Respondent-Mother from order entered 19 November

2013   by   Judge    Edward    A.   Pone   in    District    Court,    Cumberland

County.     Heard in the Court of Appeals 22 July 2014.


       Elizabeth Kennedy-Gurnee for Petitioner-Appellee Cumberland
       County Department of Social Services.

       Ryan McKaig for Respondent-Appellant Mother.

       Beth A. Hall for Guardian ad Litem.


       McGEE, Judge.


       Respondent-Mother       (“the   Mother”)     appeals     from   the    order

terminating her parental rights as to K.R.M. and K.A.L.M. (“the

children”).       The   Mother contends the trial court abused its

discretion by failing to conduct a hearing to determine whether

it was necessary to appoint a guardian ad litem for her, and by
                                       -2-
concluding that termination of her parental rights was in the

childrens’ best interests.        We affirm.

     The Cumberland County Department of Social Services (“DSS”)

first became involved with the Mother’s family in 1997, while

the Mother’s father was incarcerated and the Mother was living

with her paternal grandmother.              The Mother’s father was awarded

custody of the Mother in 2003 when she was fifteen years old,

after his release from incarceration.                The Mother alleged in

March 2006 that she had been sexually abused by her father, but

that case was closed without further action.

     The children were born in 2006 and 2007.                DSS again became

involved with the Mother in December 2009, when the Mother had a

physical fight with her father because she threatened to report

to authorities that he was the childrens’ father.                   DSS provided

services     for    the    Mother,     including        personal    and   family

counseling,     public     housing     assistance,      substance    abuse    and

mental health assessments, and assistance in obtaining her GED.

DSS obtained non-secure custody of the children on 17 February

2010.

     DSS    filed    a    petition     in    February    2010,     alleging   the

children to be neglected and dependent.                  At adjudication, the

Mother     stipulated     that   the   children      were   neglected.        The
                                       -3-
adjudicatory     order,      entered    30     June    2010,     identified     the

Mother’s father as the childrens’ putative father, and the trial

court found that multiple relatives believed that the Mother and

her father were involved in an incestuous relationship.

      On 24 July 2012, DSS filed a petition to terminate the

parental   rights       of   the   Mother     and     four   putative    fathers,

including the Mother’s father.               As grounds for termination of

the   Mother’s    parental    rights,    DSS    alleged:       (1)   neglect;   (2)

failure    to    make    reasonable     progress      toward     correcting     the

conditions that led to the             childrens’      removal from the home

after willfully leaving the children in foster care for twelve

months; (3) willful failure to pay a reasonable portion of the

cost of the childrens’ care for six months prior to the filing

of the petition; and (4) willful abandonment.

      The trial court entered an Order of Paternity on 22 May

2013, establishing the Mother’s father as the natural father of

the children.       The termination of parental rights hearing was

held on 22 July 2013.         The Mother was present at the hearing and

testified at both the adjudication and dispositional phases of

the hearing.      The trial court entered an order terminating the

Mother’s parental rights on 19 November 2013, as well as the

parental rights of the childrens’ father/grandfather.                   The trial
                                           -4-
court concluded there was sufficient evidence to support all

four grounds alleged in the petition to terminate the Mother’s

parental      rights,     and    that     it        was    in     the       childrens’     best

interests to terminate the Mother’s parental rights.                               The Mother

appeals.

                                               I.

    In her first argument on appeal, the Mother contends the

trial   court     abused       its    discretion          by    failing       to   conduct    a

hearing    to    determine      whether     it       was       necessary      to   appoint    a

guardian ad litem for her.               The Mother contends the trial court

was required to do so because the allegations against her were

related to mental health issues caused by the abuse inflicted

upon her by her father.              We disagree.

    “On motion of any party or on the court’s own motion, the

court   may     appoint    a    guardian       ad    litem       for    a    parent   who    is

incompetent in accordance with G.S. 1A-1, Rule 17.”                                N.C. Gen.

Stat. § 7B-1101.1(c) (2013).1                   “A trial judge has a duty to

properly inquire into the competency of a litigant in a civil

trial   or      proceeding      when    circumstances             are       brought   to    the

1
  The North Carolina General Assembly repealed N.C. Gen. Stat. §
7B-907 and replaced it with N.C. Gen. Stat. § 7B-906.1 for
juvenile actions filed or pending on or after 1 October 2013.
See 2013 N.C. Sess. Laws 129, § 25, 41 (June 19, 2013).       We
review this case pursuant to the amended statute.      2013 N.C.
Sess. Laws 129, sec. 32.
                                               -5-
judge’s   attention,        which     raise      a    substantial        question    as   to

whether the litigant is non compos mentis.”                              In re J.A.A. &

S.A.A.,   175       N.C.    App.    66,    72,       623    S.E.2d    45,    49     (2005).

“Whether to conduct such an inquiry is in the sound discretion

of the trial judge.”          In re A.R.D., 204 N.C. App. 500, 504, 694

S.E.2d 508, 511 (citation omitted), aff’d per curiam, 364 N.C.

596, 704 S.E.2d 510 (2010).

       An incompetent adult “lacks sufficient capacity to manage

the adult’s own affairs or to make or communicate important

decisions   concerning        the     adult’s        person,     family,    or    property

whether the lack of capacity is due to mental illness, mental

retardation,        epilepsy,       cerebral          palsy,      autism,     inebriety,

senility, disease, injury, or similar cause or condition.”                               N.C.

Gen.   Stat.    §    35A-1101(7)       (2013).             The   trial    court     is    not

required to appoint a guardian ad litem in every termination of

parental rights case where a cognitive limitation is alleged.

Rather, the trial court should appoint guardians in cases where

parents   “would       be    unable       to    aid    in    their    defense       at    the

termination of parental rights proceeding.”                          In re J.A.A., 175

N.C. App. at 71, 623 S.E.2d at 48 (citations omitted).

       In the case before us, although there was ample evidence

that the Mother suffered extraordinary and appalling abuse by
                                    -6-
her father, there was no evidence that the abuse impacted her

ability to manage her own affairs, communicate with counsel, or

participate in the termination hearing.                In fact, the Mother

testified at both the adjudication and the dispositional phases

of the hearing and was able to explain her circumstances and

articulate her own interest in retaining her parental rights.

    In addition, contrary to the Mother’s argument, the trial

court held a hearing on 21 November 2012 regarding the need for

appointment of a guardian ad litem for the Mother.                The trial

court appointed a guardian ad litem for the Mother in an order

entered on 10 December 2012.            One month later, the Mother’s

guardian ad litem and counsel filed a report that stated: “[The

Mother] is able to fully communicate with her counsel and she

understands    the   nature    of   the       proceedings   thereby     no[t]

requiring a guardian ad litem.”               The trial court entered an

order allowing the guardian ad litem to withdraw.                 Therefore,

the trial court did not abuse its discretion because it did

investigate    whether   the   Mother     needed   a   guardian   ad   litem,

appointed a guardian ad litem, and allowed the guardian ad litem

to withdraw,    based on the recommendation of the guardian ad

litem and the Mother's counsel.

                                        II.
                                     -7-
      In her remaining argument, the Mother contends the trial

court abused its discretion by determining that termination of

her parental rights was in the childrens’ best interests.                     The

Mother does not challenge the trial court’s findings of fact,

but argues that the extraordinary circumstances of this case

override the trial court’s best interests determination.                      We

cannot agree.

      Once   the   trial    court   has   determined      that   a   ground   for

termination exists, it moves to the disposition stage, where it

must determine whether termination is in the best interests of

the   juvenile.      N.C.    Gen.   Stat.      §   7B-1110(a)    (2013).      In

determining the best interests of the juvenile, the trial court

shall consider the following factors:

             (1) The age of the juvenile.

             (2)   The likelihood         of   adoption    of    the
                   juvenile.

             (3)   Whether the termination of parental
                   rights will aid in the accomplishment
                   of the permanent plan for the juvenile.

             (4) The bond between the juvenile and the
                 parent.

             (5)   The quality of the relationship between
                   the juvenile and the proposed adoptive
                   parent, guardian, custodian, or other
                   permanent placement.

             (6)   Any relevant consideration.
                                    -8-


N.C. Gen. Stat. § 7B-1110(a).       The trial court must make written

findings addressing the relevant factors.                 In re J.L.H., ___

N.C. App. ___, ___, 741 S.E.2d 333, 337-38 (2012).                    The trial

court’s   decision   at   this   stage    is   reviewed    for   an   abuse   of

discretion.     In re Anderson, 151 N.C. App. 94, 98, 564 S.E.2d

599, 602 (2002).

    In the present case, the trial court made the following

relevant findings in the disposition portion of the termination

order:

           3.     [K.R.M.] . . . is currently five (5)
           years old.     [K.A.L.M.] . . . is currently
           six (6) years old.        The likelihood of
           adoption is great due to their age and
           placement.     The juveniles are of tender
           years.      The juveniles currently reside
           together in a pre-adoptive foster home with
           Mr. and Mrs. [R].     [K.A.L.M.] has been in
           that placement since she was two years old.
           [K.R.M.] was most recently placed there in
           October, 2012. Mr. and Mrs. [R] are ready,
           willing and able to adopt the juveniles
           should they become available for adoption.

           4.   That   the  permanent   plan   for   the
           juveniles at this point is adoption.     This
           plan has been previously approved by the
           Court.     That  the   entry  of   an   order
           terminating the parental rights of the
           Respondent Mother and the Respondent Father
           would aid in the accomplishment of that plan
           and is necessary in order to complete that
           plan.

           5.    That with regard to the bond between
                     -9-
the juveniles and the Respondents, the Court
finds that [K.R.M.] is autistic.      She does
not have a significant bond with either the
Respondent Mother or the Respondent Father.
At both the time of the removal of the
juveniles from the home as well as at the
time   of   the   cessation   of   visitation,
[K.A.L.M.]      was   very   bonded    to  the
Respondent Mother.    [K.A.L.M.] remains very
much aware of who her mother is and has
photographs of her mother in a scrapbook.
. . . The Respondent Mother was very bonded
to both of the juveniles at the time of the
cessation of the visitation, and that bond
remains for her today.

6.    Both juveniles are very bonded with
their    proposed adoptive   parents.     The
juveniles call Mr. and Mrs. [R][] “mommy”
and “daddy” in their own respective ways.

7.   The juveniles are currently placed
together    in    a    safe    and    nurturing
environment.   This is preferred as they are
siblings.   The home in which the juveniles
are placed is a two-parent home.            The
potential    adoptive    parents    have    two
biological   sons   of   their   own.      [The
juveniles] know them as their brothers. The
family is functioning as a family unit.

. . . .

10. [K.R.M.] is autistic and has special
needs.     She has been in this current
placement since she was two (2) years old.
At the time that she was placed with Mr. and
Mrs. [R], [K.R.M.] was non-verbal.    Today,
[K.R.M.] is limited verbally; however, she
is continuing to make progress.     Mr. and
Mrs. [R] have been very attentive to
[K.R.M.]’s needs. They have made their home
child   friendly  and   set   up  areas   to
specifically address the needs of this very
                    -10-
special little girl, to include [K.R.M.]
having her very own independent work area.
. . . .    The [R]s have worked diligently
with [K.R.M.] to teach her sign language.
Additionally, the [R]s and their two sons
have also learned sign language in order
that they may be able to effectively
communicate with [K.R.M.]. Since [K.A.L.M.]
has been placed in their home, [K.A.L.M.]
has also been learning sign language.

11. [K.A.L.M.] has only been in the home
since   October,  2012;   however,   she  has
transitioned well into the home and fits
right in.    She enjoys being back together
with her biological sister.     [K.A.L.M.] is
very talkative.   She loves to go shopping,
and she often spends time with Mr. [R]. Mr.
[R] is a member of the United States Army.
He has been deployed frequently; however, he
most recently returned from deployment.
[K.A.L.M.] enjoys spending time with Mr.
[R].   He recently bought [K.A.L.M.] her own
fishing pole and tackle box so they can go
fishing.

. . . .

16. The Respondent Mother continued to be
involved in acts of domestic violence with
the Respondent Father.      That has not
changed.

17. The    Respondent  Mother   has  mental,
emotional, and behavioral issues that are of
a long standing and enduring nature.    This
Court is mindful that these issues the
Respondent Mother has were created due to no
fault of her own. The Respondent Mother was
in fact a victim of sexual abuse and the
Court is very mindful of that as well.
However, the standard of this case at this
juncture is what is in the best interest of
the juveniles.
                                      -11-


               . . . .

               21. The Court finds that it is in the best
               interest of these juveniles for the purpose
               of   obtaining   safety,    permanence, and
               stability that the parental rights of the
               Respondents . . . be terminated.

These findings demonstrate that the trial court considered all

of the relevant statutory factors, and weighed them in arriving

at    the   reasoned     conclusion   that   termination   of    the   Mother’s

parental rights was in the childrens’ best interests.                  In fact,

the    trial    court’s    findings   plainly    establish      that   it    gave

careful consideration to the Mother’s status as a victim of her

own    father’s     abuse.       Accordingly,     we   affirm      the      order

terminating the Mother’s parental rights.

       Affirmed.

       Judges STEELMAN and ERVIN concur.

       Report per Rule 30(e).